DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.         A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2021 has been entered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This communication is in response to claim amendments and applicant’s remarks filed on 07/12/2021.
Claims 11-26 have been withdrawn as being drawn to a nonelected group. 
Claims 1-2, and 27-29 have been amended.
No claims have been added or cancelled.
Claims 1-10 and 27-30 are pending and are presented for examination on the merits.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first device”, “a second device”, and “a subsequent device” in claim 2. (Note: according to dictionary.com, as a nonce word, “device” means “a thing made for a particular purpose” which is generic and no structural meaning in this term.). 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2
Claim 3-4 are rejected since they inherit this deficiency.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfeder et al. (“Goldfeder”) (Steven Goldfeder, etc., “Securing Bitcoin wallets via a new DSA/ECDSA threshold signature scheme”, June 2015),  in view of Bono (WO 2011068738), and further in view of Wikipedia article (“Tor”) (“Tor (anonymity network)”, Nov 09, 2017, Wikipedia).
Regarding claim 1, Goldfeder discloses: 
          an apparatus for approving transactions from electronic wallet (e- wallet) shares, comprising: 
          a processor (See at least Paragraph 1 of Section 4.2 of Goldfeder); and
          storage to store instructions to direct the processor (See at least Paragraph 1 of Section 4.2 of Goldfeder) to:
          execute an e-wallet app on a first device configured to generate a transaction (By disclosing, “[a] Bitcoin wallet is a software abstraction which seamlessly manages multiple addresses on behalf of a user. … The wallet software chooses the input addresses and change addresses and constructs the transaction” (See at least paragraph 4 of section 2.2 of Goldfeder));
           determine using an M of N policy to determine a minimum number of shares (M) of an e-wallet out of a total number of shares (N) of the e-wallet to approve the transaction (By disclosing, “the ability to construct a signature is distributed among n participants, or players, each of whom receives a share of 
           divide a private key into two parts, a first half of the private key and a second half of the private key (By disclosing, “To protect against theft, Alice distributes 2-out-of-2 shares of her private key among two devices that she owns, say her computer and smartphone” (See at least paragraph 3 of section 7 of Goldfeder)); 
           distribute the encrypted first half of the private key to every e-wallet share (By disclosing, “To protect against theft, Alice distributes 2-out-of-2 shares of her private key among two devices that she owns, say her computer and smartphone” (See at least paragraph 3 of section 7 of Goldfeder); and “Their scheme is specifically for the two party case, … This party uses its secret share to compute a partial signature, encrypts the partial signature, and sends the resulting encrypted values to the second party” (See at least paragraph 2 of section 3.3 of Goldfeder)); 
          delete the first half of the private key (By disclosing, “Once Alice detects a loss, theft or intrusion that affects one share, she can re-secure her wallet by reconstructing the keys, re-sharing them, and deleting the original shares” (See at least Section 6.8 of Goldfeder));
           wherein the second half of the private key is used to reform the private key to sign transactions;  (By disclosing, “In a threshold signature scheme, the ability to construct a signature is distributed among n participants, or players, 
            send an approval request for the transaction to other devices hosting shares of the e-wallet for approval of the transaction (By disclosing, “To protect against theft, Alice distributes 2-out-of-2 shares of her private key among two devices that she owns, say her computer and smartphone”; and “When Alice initiates a Bitcoin transaction from her computer, a prompt containing the transaction details will appear on her smartphone via her wallet app” (See at least Section 7 of Goldfeder));
            receive the encrypted first half of the private key from responding devices hosting e-wallet shares that approved the transaction (By disclosing, “To protect against theft, Alice distributes 2-out-of-2 shares of her private key among two devices that she owns, say her computer and smartphone. When Alice initiates a ; 
            decrypt the first half of the private key (By disclosing, “To protect against theft, Alice distributes 2-out-of-2 shares of her private key among two devices that she owns, say her computer and smartphone” (See at least paragraph 3 of section 7 of Goldfeder); and “Their scheme is specifically for the two party case, … This party uses its secret share to compute a partial signature, encrypts the partial signature, and sends the resulting encrypted values to the second party. The second party cannot learn the value of the encrypted partial signature, but it uses its share of the key to contribute its portion of the signature to the ciphertext (as the scheme is additively homomorphic), and then sends the resulting ciphertext back to the first party. The first party then decrypts the ciphertext to reveal the signature” (See at least paragraph 2 of section 3.3 of Goldfeder)); 
            reform the private key using the first half of the private key and the second half of the private key (By disclosing, “In a threshold signature scheme, the ability to construct a signature is distributed among n participants, or players, each of whom receives a share of the private signing key. The participation of t or more of them is required to sign (for some fixed t<=n)” (See at least the last paragraph of Section 1.1 of Goldfeder); “we construct a t-out-of-t threshold signature protocol” (See at least paragraph 2 of section 1.2 of Goldfeder); “To protect against theft, Alice distributes 2-out-of-2 shares of her private key among two devices that she owns, say her computer and smartphone” (See at least paragraph 3 of section 7 of Goldfeder); and “Threshold secret sharing is a way to split a secret value into shares that can be given to different participants, or players, with two properties: (1) any subset of shares can reconstruct the secret, as long as the size of the subset equals or exceeds a specified threshold” (See at least paragraph 1 of Section 2.3 of Goldfeder)); and 
           sign the transaction using the private key (By disclosing, “In order for the transaction to be valid, it must be signed by the private key associated with each input address” (See at least paragraph 1 of section 2.2 of Goldfeder)).
          Goldfeder does not disclose:          
           receive a share of a symmetric key, the symmetric key randomly generated and divided into N shares using a secret sharing mechanism; 
           encrypt the first half of the private key using the share of the symmetric key to produce an encrypted first half of the private key; 
          send via an anonymizing router to send an approval request for the transaction to other devices hosting shares of the e-wallet for approval of the transaction; and
          decrypt the first half of the private key using the symmetric key.           
          However, Bono teaches:
          receive a share of a symmetric key, the symmetric key randomly generated and divided into N shares using a secret sharing mechanism (By disclosing, “the first and second devices may determine that their independently computed shared encryption keys match by exchanging the encryption keys without any message” ([0556] of Bono); “a set of random numbers may be generated. A first shared encryption key may be computed based on the set of random numbers” ([0010] of Bono); “In some embodiments, this preparation may include encrypting the data packets using a key developed during the establishment of a different one of the communication tunnels. In some embodiments, this key may be a symmetric key generated using symmetric encryption key material…” ([0572] of Bono); and “a secret sharing algorithm (e.g., Shamir) may be used to split the split encryption key, K, into key shares” ([0484] of Bono)); 
          encrypt the first half of a data set using the share of the symmetric key to produce an encrypted first half of the data set (By disclosing, “parsing and splitting original data into two or more portions of data in accordance with one embodiment of the present invention” ([0425] of Bono); and “For each share or ; 
          decrypt using the symmetric key (By disclosing, “in symmetric key cryptographic systems, or systems where the sender and receiver of a message share a single common key that is used to encrypt and decrypt a message, the mathematical operations are significantly simpler and faster” ([0172] of Bono)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Goldfeder in view of Bono to include techniques of receive a share of a symmetric key, the symmetric key randomly generated and divided into N shares using a secret sharing mechanism; encrypt the first half of the private key using the share of the symmetric key to produce an encrypted first half of the private key; and decrypt the first half of the private key using the symmetric key. Doing so would result in an improved invention because this would introduce another layer of security by encrypting the divided private key, and this would leverage the advantages of using encryption (e.g. cheap to implement, improved confidentiality, etc.), thus improving the security of the claimed invention.
          And Tor teaches:
          send via an anonymizing router to send messages to other devices (By disclosing, “The Onion Router” (TOR) that route communications anonymously (See at least paragraph 1 of page 1 of Wiki)).  
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of sending an approval request for the transaction to other devices hosting shares of the e-wallet for approval of the transaction, in view of Tor to include techniques of sending via an anonymizing router to send an approval request for the transaction to other devices hosting shares of the e-wallet for approval of the transaction. Doing so would result in an improved invention because this would use TOR in bitcoin services to conceal a user’s location, thus improving the privacy of the user. 

Regarding claim 6, Goldfeder also discloses: 
          generate a shared secret that is transmitted to devices hosting the e-wallet shares (By disclosing, “[f]or the (t, t) case, a simple secret sharing scheme is realized by giving each of the t players a value xi such that the secret is equal to the product of the t shares” (See at least paragraph 1-2 of section 2.3 of Goldfeder)).  

Regarding claim 7, Goldfeder also discloses: 
          create an escrowed key that is transmitted to the devices hosting the e-wallet shares (By disclosing, “[i]n a t-out-of-n threshold signature scheme the secret key is shared among n participants in such a way that any t of them can 

Regarding claim 8, Goldfeder also discloses: 
          reconstitute a key from a shared secret, an escrow, or both (By disclosing, “[t]hreshold secret sharing is a way to split a secret value into shares that can be given to different participants, or players, with two properties: (1) any subset of shares can reconstruct the secret, as long as the size of the subset equals or exceeds a specified threshold…” (See at least paragraph 1 of section 2.3 of Goldfeder)).  

Regarding claim 9, Goldfeder also discloses: 
          choose a master device for completing a transaction (By disclosing, a leader L is designated to complete the transaction (See at least section 4.4 of Goldfeder)).  

Regarding claim 10, Goldfeder also discloses: 
         the instructions to choose a master device for completing the transaction are implemented using a protected blockchain (By disclosing, “When the master key pair (pkmas, skmas) is initially shared among the t participants, one of the participants is designated as the Leaser L” (Section 4.4 of Goldfeder); and the .

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfeder et al. (“Goldfeder”) (Steven Goldfeder, etc., “Securing Bitcoin wallets via a new DSA/ECDSA threshold signature scheme”, June 2015),  in view of Bono (WO 2011068738), further in view of Wikipedia article (“Tor”) (“Tor (anonymity network)”, Nov 09, 2017, Wikipedia), and Gorbunov (WO 2016134039).
Regarding claim 2, Goldfeder also discloses: 
          a first device comprising an e-wallet share and hosting the e-wallet app configured to issue the approval request to a second device (By disclosing, “[a] Bitcoin wallet is a software abstraction which seamlessly manages multiple addresses on behalf of a user. … The wallet software chooses the input addresses and change addresses and constructs the transaction” (See at least paragraph 4 of section 2.2 of Goldfeder); and “One possible improvement is joint control of bitcoins, i.e., requiring multiple designated participants to sign a transaction before it will be considered valid” (See at least paragraph 5 of section 1.1 of Goldfeder)); 
           the second device configured to sign the approval request to produce a signed approval request and determine if the M of N policy has been met, wherein the second device is either a part of the system or not a part of the system (By disclosing, “One possible improvement is joint control of bitcoins, i.e., requiring multiple designated participants to sign a transaction before it will be considered valid” (See at least paragraph 5 of section 1.1 of Goldfeder); and signers can determine if the policy has been met (See at least paragraph 5-7 of section 4.2 of Goldfeder)); and 
           if it is determined that the M of N policy has not been met, the e-wallet app is configured to send the signed approval request to a subsequent device (By disclosing, “In a threshold signature scheme, the ability to construct a signature is distributed among n participants, or players, each of whom receives a share of the private signing key. The participation of t or more of them is required to sign (for some fixed t<=n)” (See at least the last paragraph of section 1.1 of Goldfeder); and “To protect against theft, Alice distributes 2-out-of-2 shares of her private key among two devices that she owns, say her computer and smartphone. When Alice initiates a Bitcoin transaction from her computer, a prompt containing the transaction details will appear on her smartphone via her wallet app” (See at least Section 7 of Goldfeder)).
          Goldfeder does not expressly disclose:
          if not, the e-wallet app is configured to send the signed approval request to the anonymizing router to be forwarded to a subsequent device, wherein the subsequent device is randomly selected by the anonymizing router, and wherein the subsequent device is either a part of the system or not a part of the system.  
          However, Gorbunov teaches:
         wherein the subsequent device is randomly selected (By disclosing, “The set of players V may be randomly selected from a larger set of potential verifiers using a natural and public random value associated with the one of the multiple rounds of the electronic payment system. Vi may be randomly seslected from a set of potential verifiers…” (Page 3 lines 10-14 of Gorbunov)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of if it is determined that the M of N policy has not been met, the e-wallet app is configured to send the signed approval request to the anonymizing router to be forwarded to a subsequent device, in view of Gorbunov to include techniques of if it is determined that the M of N policy has not been met, the e-wallet app is configured to send the signed approval request to the anonymizing router to be forwarded to a subsequent device, wherein the subsequent device is randomly selected by the anonymizing router. Doing so would result in an improved invention because this would produce a fair signing environment and reduce the risk of fraud by signers, thus improving the security of the claimed invention.

Regarding claim 3, Goldfeder also discloses: 
          the subsequent device is to sign the approval request and determine if the M of N policy has been met (By disclosing, “One possible improvement is joint control of bitcoins, i.e., requiring multiple designated participants to sign a transaction before it will be considered valid” See at least paragraph 5 of section ; and 
          send the approval request back to the first device (See at least Fig. 1 of Goldfeder).  
          Goldfeder does not disclose:
          the approval request is send through an anonymizing router. 
          However, Tor teaches:
          the approval request is send through an anonymizing router (By disclosing, “The Onion Router” (TOR) that route communications anonymously (See at least paragraph 1 of page 1 of Wiki)).  
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Goldfeder to include techniques of sending communications through an anonymous router as disclosed by Tor in order to use TOR in bitcoin services to conceal a user’s location.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Goldfeder et al. (“Goldfeder”) (Steven Goldfeder, etc., “Securing Bitcoin wallets via a new DSA/ECDSA threshold signature scheme”, June 2015),  in view of Bono (WO 2011068738), and further in view of Wikipedia article (“Tor”) (“Tor (anonymity network)”, Nov 09, 2017, Wikipedia), Gorbunov (WO 2016134039), Wikipedia article (“Multisignature”) (“Multisignature”, Nov 24, 2017, Wikipedia).
Regarding claim 4, Goldfeder does not discloses: 
           a blacklist comprising a signature for a lost or stolen device, wherein the e-wallet app is configured to check the signatures on the approval request against the blacklist and return an unsigned approval request to the anonymizing router, if a signature for a blacklisted device is detected.  
          However, Multisignature teaches:
          a blacklist comprising a signature for a lost or stolen device (By disclosing, “A separate bitcoin security firm holds the third key online and will only sign transactions after checking certain conditions (blacklists, whitelists, …, etc)” (See at least section 2 “Multisignature Applications” of Multisignature)).
         (Note: the claim limitation “wherein the e-wallet app…is detected” has no patentable weight since under the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. (MPEP 2111.04 II)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Goldfeder in view of Multisignature to include a blacklist. Doing so would result in an improved invention because this would leverage the advantages of using multisignature (e.g. reducing the dependency on one signer, reducing the .

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Goldfeder et al. (“Goldfeder”) (Steven Goldfeder, etc., “Securing Bitcoin wallets via a new DSA/ECDSA threshold signature scheme”, June 2015),  in view of Bono (WO 2011068738), and further in view of Wikipedia article (“Tor”) (“Tor (anonymity network)”, Nov 09, 2017, Wikipedia), and Gleichauf (US 20180337769).
Regarding claim 5, Goldfeder does not discloses: 
          a trusted processing module (TPM) to establish a trusted execute environment (TEE) for a device.
           However, Gleichauf teaches:
           a trusted platform module (TPM) to establish a trusted execute environment (TEE) for a device (By disclosing, “[i]n some instances, wallets may, for example, be implemented, in whole or in part, in one or more special hardware protected trusted execution environments (TEE)” (See at least paragraph [0095] of Gleichauf)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Goldfeder to include a trusted execute environment (TEE) as disclosed by Gleichauf. Doing so would result in an improved invention because this would .

Claim(s) 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfeder et al. (“Goldfeder”) (Steven Goldfeder, etc., “Securing Bitcoin wallets via a new DSA/ECDSA threshold signature scheme”, June 2015), in view of Bono (WO 2011068738).
Regarding claim 27, Goldfeder discloses: 
           an apparatus for approving transactions from shares of an e- wallet, comprising: 
           a processor (See at least Paragraph 1 of Section 4.2 of Goldfeder); and
          storage to store instructions to direct the processor (See at least Paragraph 1 of Section 4.2 of Goldfeder) to:
           execute an e-wallet app configured to generate a transaction in a first e-wallet share hosted in a first device (By disclosing, “[a] Bitcoin wallet is a software abstraction which seamlessly manages multiple addresses on behalf of a user. … The wallet software chooses the input addresses and change addresses and constructs the transaction” (See at least paragraph 4 of section 2.2; and paragraph 2 of section 1.2 of Goldfeder)); and 
           approve the transaction by routing the transaction among e-wallet shares hosted in other devices to meet an M of N policy (By disclosing, “the ability to 
         divide a private key into two parts, a first half of the private key and a second half of the private key (By disclosing, “To protect against theft, Alice distributes 2-out-of-2 shares of her private key among two devices that she owns, say her computer and smartphone” (See at least paragraph 3 of section 7 of Goldfeder)); 
           distribute the encrypted first half of the private key to every e-wallet share (By disclosing, “To protect against theft, Alice distributes 2-out-of-2 shares of her private key among two devices that she owns, say her computer and smartphone” (See at least paragraph 3 of section 7 of Goldfeder); and “Their scheme is specifically for the two party case, … This party uses its secret share to compute a partial signature, encrypts the partial signature, and sends the resulting encrypted values to the second party” (See at least paragraph 2 of section 3.3 of Goldfeder)); 
          delete the first half of the private key (By disclosing, “Once Alice detects a loss, theft or intrusion that affects one share, she can re-secure her wallet by 
           wherein the second half of the private key is used to reform the private key to sign transactions;  (By disclosing, “In a threshold signature scheme, the ability to construct a signature is distributed among n participants, or players, each of whom receives a share of the private signing key. The participation of t or more of them is required to sign (for some fixed t<=n)” (See at least the last paragraph of Section 1.1 of Goldfeder); “we construct a t-out-of-t threshold signature protocol” (See at least paragraph 2 of section 1.2 of Goldfeder); “To protect against theft, Alice distributes 2-out-of-2 shares of her private key among two devices that she owns, say her computer and smartphone” (See at least paragraph 3 of section 7 of Goldfeder); and “Threshold secret sharing is a way to split a secret value into shares that can be given to different participants, or players, with two properties: (1) any subset of shares can reconstruct the secret, as long as the size of the subset equals or exceeds a specified threshold” (See at least paragraph 1 of Section 2.3 of Goldfeder)); 
            receive the encrypted first half of the private key from responding devices hosting e-wallet shares that approved the transaction (By disclosing, “To protect against theft, Alice distributes 2-out-of-2 shares of her private key among two devices that she owns, say her computer and smartphone. When Alice initiates a Bitcoin transaction from her computer, a prompt containing the transaction details will appear on her smartphone via her wallet app. If she confirms, the two ; 
            decrypt the first half of the private key (By disclosing, “To protect against theft, Alice distributes 2-out-of-2 shares of her private key among two devices that she owns, say her computer and smartphone” (See at least paragraph 3 of section 7 of Goldfeder); and “Their scheme is specifically for the two party case, … This party uses its secret share to compute a partial signature, encrypts the partial signature, and sends the resulting encrypted values to the second party. The second party cannot learn the value of the encrypted partial signature, but it uses its share of the key to contribute its portion of the signature to the ciphertext (as the scheme is additively homomorphic), and then sends the resulting ciphertext back to the first party. The first party then decrypts the ciphertext to reveal the signature” (See at least paragraph 2 of section 3.3 of Goldfeder)); 
            reform the private key using the first half of the private key and the second half of the private key (By disclosing, “In a threshold signature scheme, ; and 
           sign the transaction using the private key (By disclosing, “In order for the transaction to be valid, it must be signed by the private key associated with each input address” (See at least paragraph 1 of section 2.2 of Goldfeder)).
          Goldfeder does not disclose:          
           receive a share of a symmetric key, the symmetric key randomly generated and divided into N shares using a secret sharing mechanism; 
           encrypt the first half of the private key using the share of the symmetric key to produce an encrypted first half of the private key; and
          decrypt the first half of the private key using the symmetric key.           
          However, Bono teaches:
          receive a share of a symmetric key, the symmetric key randomly generated and divided into N shares using a secret sharing mechanism (By disclosing, “the first and second devices may determine that their independently computed shared encryption keys match by exchanging the encryption keys without any message” ([0556] of Bono); “a set of random numbers may be generated. A first shared encryption key may be computed based on the set of random numbers” ([0010] of Bono); “In some embodiments, this preparation may include encrypting the data packets using a key developed during the establishment of a different one of the communication tunnels. In some embodiments, this key may be a symmetric key generated using symmetric encryption key material…” ([0572] of Bono); and “a secret sharing algorithm (e.g., Shamir) may be used to split the split encryption key, K, into key shares” ([0484] of Bono)); 
          encrypt the first half of a data set using the share of the symmetric key to produce an encrypted first half of the data set (By disclosing, “parsing and splitting original data into two or more portions of data in accordance with one embodiment of the present invention” ([0425] of Bono); and “For each share or portions of a data set that is created, an individual Share Encryption Key may be generated to further encrypt the shares” ([0372] of Bono)); 
          decrypt using the symmetric key (By disclosing, “in symmetric key cryptographic systems, or systems where the sender and receiver of a message 
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Goldfeder in view of Bono to include techniques of receive a share of a symmetric key, the symmetric key randomly generated and divided into N shares using a secret sharing mechanism; encrypt the first half of the private key using the share of the symmetric key to produce an encrypted first half of the private key; and decrypt the first half of the private key using the symmetric key. Doing so would result in an improved invention because this would leverage the advantages of using multi-signature (e.g. if one share of the secret is compromised, the secret is still safe, etc.), thus improving the security of the claimed invention.

Regarding claim 28, Goldfeder also discloses: 
           issue an approval request to a second device (By disclosing, “[t]he wallet software chooses the input addresses and change addresses and constructs the transaction” (See at least paragraph 4 of section 2.2 and Fig. 1 of Goldfeder); and “One possible improvement is joint control of bitcoins, i.e., requiring multiple designated participants to sign a transaction before it will be considered valid” See at least paragraph 5 of section 1.1 of Goldfeder));
           a second device configured to sign the approval request to produce a signed approval request and determine if the M of N policy has been met, wherein the second device is either a part of the system or not a part of the system (By disclosing, “One possible improvement is joint control of bitcoins, i.e., requiring multiple designated participants to sign a transaction before it will be considered valid” See at least paragraph 5 of section 1.1 of Goldfeder); and signers can determine if the policy has been met (See at least paragraph 5-7 of section 4.2 of Goldfeder)).
          route the signed approval request to the other devices if the M of N policy has not been met. (By disclosing, “In a threshold signature scheme, the ability to construct a signature is distributed among n participants, or players, each of whom receives a share of the private signing key. The participation of t or more of them is required to sign (for some fixed t<=n)” (See at least the last paragraph of section 1.1 of Goldfeder); and “To protect against theft, Alice distributes 2-out-of-2 shares of her private key among two devices that she owns, say her computer and smartphone. When Alice initiates a Bitcoin transaction from her computer, a prompt containing the transaction details will appear on her smartphone via her wallet app” (See at least Section 7 of Goldfeder)).

Regarding claim 29, Goldfeder also discloses: 
         a subsequent device is to sign the approval request and determine if the M of N policy has been met, wherein the subsequent device is either a part of the system or not a part of the system (By disclosing, “One possible improvement is joint control of bitcoins, i.e., requiring multiple designated participants to sign a transaction before it will be considered valid” See at least paragraph 5 of section 1.1 of Goldfeder); and signers can determine if the policy has been met (See at least paragraph 5-7 of section 4.2 of Goldfeder)); and 
         a means to return a signed approval request to the first device (See at least Fig. 1 of Goldfeder).    

Regarding claim 30, Goldfeder also discloses: 
          determine if a prior signature on an approval request is legitimate (By disclosing, “[i]n our protocol participant Pi will forward to Pj something he received from Pl. By verifying Pl’s signature on the forwarded message, Pj is guaranteed of its authenticity” (See at least the note on page 6 of Goldfeder)).


                                         Response to Arguments
Applicant’s arguments with regard to the respect to the 35 U.S.C. § 103 rejection have been considered but are moot in view of new grounds of rejection initiated by applicant’s amendment to the claims.
	




                                                   Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160080157 to Lundstrom for disclosing encrypting a portion of a private key for key reconstitution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642.  The examiner can normally be reached on Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/DUAN ZHANG/Examiner, Art Unit 3685           
/JAY HUANG/Primary Examiner, Art Unit 3685